STATE OF MINNESOTA
                                                                             April 19, 2016

                                 IN SUPREME COURT                            OmcEOF
                                                                        APPB.IATEC ,
                                         Al6-0193


In re Petition for Disciplinary Action
Against Debra Elise Altschuler,
Registration No. 0389549



                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Debra Elise Altschuler committed

professional misconduct warranting public discipline-namely, engaging in the

unauthorized practice of law while not licensed in the State of Minnesota. See Minn. R.

Prof. Conduct 5.5(b), 8.4(d).

       Respondent waives her rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the

Director recommends that the appropriate discipline is a public reprimand.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Debra Elise Altschuler is publicly reprimanded.

       2.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.



                                             1
Dated: Aprill9, 2016       BY THE COURT:




                           David R. Stras
                           Associate Justice




                       2